DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saito (JP 2017088398.)
Regarding claim 1, 
	Saito discloses an image forming apparatus comprising: 
a conveyor [4 in fig. 1] configured to convey a recording medium [‘U’ in fig. 1] based on a prescribed amount of conveyance [paragraphs 0016 and 0019]; 
an image forming device [2 in fig. 1] configured to form an image on the recording medium conveyed by the conveyor [paragraph 0017]; a 
marker [8 in fig. 1] configured to add a plurality of orderly-arrayed marks [‘M’ in figs. 3 and 4] on the recording medium when the recording medium is conveyed by the conveyor [paragraph 0023]; 
a detector [12 in fig. 1] configured to detect the plurality of orderly-arrayed marks on the recording medium [paragraph 0027; and 
circuitry configured to 
calculate an amount of movement of the plurality of orderly-arrayed marks detected by the detector [paragraphs 0039-0045], and 
correct the prescribed amount of conveyance of the recording medium based on the amount of movement [paragraphs 0046-0048 and 0058.]

Regarding claim 4, 
	Saito further discloses wherein the circuitry is configured to calculate, as the amount of movement of the plurality of orderly-arrayed marks, an amount of movement of the plurality of orderly-arrayed marks in a vertical direction with reference to a pitch of the plurality of orderly-arrayed marks in a lateral direction detected on the recording medium [as seen in figs. 3 and 4; paragraphs 0039-0058.]
Regarding claim 5, 
	Saito further discloses wherein the circuitry is configured to calculate an amount of movement of the plurality of orderly-arrayed marks detected on the recording medium in a lateral direction to detect a skew on the recording medium [paragraphs 0039-0058.]

Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2,
The primary reason for allowance for this claim is the inclusion of the limitations of an  image forming apparatus including the limitations of claim 1, further comprising a roller configured to contact the recording medium and rotate as the recording medium is conveyed by the conveyor, wherein the marker is disposed on the roller.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 3, 
	Saito discloses this claim is considered to have allowable subject matter due to its dependency on claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kizaki (US 2020/0039250) discloses an image forming apparatus that includes a printing device to print, on a recording medium, a colorimetric pattern including a plurality of colorimetric patches; an imaging device; a conveyor to convey the recording medium in a conveyance direction; and circuitry that causes the printing device to form a plurality of marker patterns on a side of the colorimetric pattern and at predetermined intervals in the conveyance direction.
Aoyagi et al. (US 2018/0141329) discloses an image forming apparatus that includes means to convey a recording medium; a recording head to form a test pattern including a first mark and a pair of second marks; an imaging device; and a processor that includes a pattern forming unit to cause the recording head to form the first or second marks, a position detector to detect positions of the first and second marks in the captured image, and a distance calculator to calculate an actual distance of deviation based on a theoretical distance between the second marks and the ratio between a distance between the second marks and deviation of the first mark with the captured image.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853